Title: From George Washington to Robert Dinwiddie, 5 November 1757
From: Washington, George
To: Dinwiddie, Robert


To The Governor. 
Honble Sir.[Fort Loudoun] Novem. 5th 1757     
Duty to my country and His Majesty’s interest, indispensably requires, that I again trouble your Honor on the subject of Indian affairs here; which have been impeded and embarrassed by such a train of mismanagement, as a continuance of which must inevitably produce the most melancholy consequences.
The sincere disposition the Cherokees have betrayed to espouse our cause heartily, has been demonstrated beyond the most distant doubt: and if rewarded in the manner in which that laudable and meritorious disposition entitles them to, wou’d, in all human probability, soon effect a favourable change in the present (apparently) desperate situation of this poor, unhappy part of His majesty’s Dominions. But, in the stead of

meeting with that great encouragement which the essential Services of that brave people undoubtedly merit; several of them, after having undergone the rudest toils and fatigues of an excessively long march—destitute of all the conveniences, and almost necessaries of life—and, (to give us still more convincing proofs of their strong attachment to our interest) in that very situation, went to war; and in the way behaved nobly (from which we reaped a signal advantage;) and, when they returned here with an enemys’ scalp, Baggage, and other trophies of Honor, they must have gone home without any kind of reward or thanks—or even provisions to support them on their march—justly fired with the highest resentment for their mal-treatment—had not I and my Officers strained a point, procured them some Things of which they were in absolute want, and made it the object of our care, in various respects, to please them.
Another party of those Indians since very opportunely arrived to our assistance, at the very juncture the enemy made an irruption into this settlement, pursued their tracks, came up with 3 of them, two of whom they scalped, and wounded the third. They are now returned from this pursuit and are nearly in the same situation with those above-mentioned. I applied to Captn Gist in their behalf; and told him I must represent the matter to your Honor. But he assures me that he has neither Goods to reward them, money to procure them; or even an Interpreter; which totally incapacitates him for doing any kind of service. If so (which I have no reason to doubt), it is surprizing that any man shou’d be entrusted with the negotiating of such important affairs, and not be possess’d of the means to accomplish the undertaking: By which he, and several others who receive high pay from virginia, are not only rendered useless, but our Interest with those Indians is at the brink of destruction. Whenever a party arrives here, they immediately apply to me: But I have neither any thing to give them, nor any right to do it. Nor is there any body to inform them, to what these and their other disappointments is owing: which reduces me to such a dilemma as I wou’d most gladly be extricated from.
I must likewise beg leave to mention to your Honor once more, the vast hardships many of the poor people groan under here, having been so long kept out of the money which the

country owes them on account of the Indians. When I proposed going down to Williamsburgh, many of them brought their accompts to me, which I intended (had you given me liberty) to have laid before your Honor. I mention this circumstance, not with any view of being employed in examining and paying off those accompts (which for many reasons I can, by no means, undertake) but in hope that your Honor will be pleased to give directions to, and denominate some person for that purpose, for the neglect of which so many poor peop[l]e greatly Suffer. I am Yr’s &c.

G:W.

